          Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 1 of 16




NEWMAN | WILLIAMS
A PROFESSIONAL CORPORATION


Gerard J. Geiger, Esq.          Attorneys for Defendants: Carbon County Board of Elections, Monroe
IDENTIFICATION NO. PA44099      County Board of Elections, Pike County Board of Elections, and Snyder
712 MONROE STREET               County Board of Elections
P.O. BOX 511
STROUDSBURG, PA 18360-0511
(570) 421-9090 (voice)
(570) 424-9739 (fax)
ggeiger@newmanwilliams.com



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,                       No. 2:20-CV-00966-NR
        Plaintiffs

            v.                                  Judge J. Nicholas Ranjan

 KATHY BOOCKVAR, et al.,
         Defendants


 Brief in Support of Motion to Dismiss Amended Complaint (ECF No. 232)
   on Behalf of Defendants, Carbon County Board of Elections, Monroe
 County Board of Elections, Pike County Board of Elections, Snyder County
          Board of Elections, and Wayne County Board of Elections

I.      Procedural History

        On June 29, 2020, the plaintiffs filed their complaint. (ECF No. 4).

        The plaintiffs include the Trump Campaign and Congressmen who

are running for reelection in other parts of the state but not in the moving

Counties.




                                            1
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 2 of 16




      The moving Counties have no connection with the Western District.

They are all in the Middle District.

      On July 17, 2020 (ECF No. 124), the court issued a scheduling order

encouraging that motions to dismiss be filed by July 24.

      On July 24, 2020, Carbon, Monroe, Pike, Snyder, and Wayne

Counties filed a motion to dismiss (ECF No. 191) and a supporting brief

(ECF No. 193).

      On July 27, 2020, the plaintiffs filed an Amended Complaint (ECF

No. 234).

      On July 29, 2020, Carbon, Monroe, Pike, Snyder, and Wayne

Counties renew their motion and ask the Court to dismiss the plaintiffs’

Amended Complaint.



II.   Facts

      The plaintiffs broadly claim that all the defendant boards of election

have policies that disenfranchised voters in the primary, Amendeded

Complaint, ¶1, and that Defendants will not properly administer the

Pennsylvania General Assembly’s new mail-in voting law in the November

election. Amended Complaint, ¶3.




                                       2
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 3 of 16




      Their claim is against all Counties, although they allege that only 20

of Pennsylvania’s 67 Counties allowed mail-in ballots to be mailed or

delivered to locations other than the County boards of election. Amended

Complaint, ¶2.

      Plaintiffs offer no facts as to the actions of the moving Counties.

      The moving defendant Counties are all situated in the Middle District

of Pennsylvania but have been sued in the Western District. They took no

actions in the Western District and should not be required to bring their

witnesses to Pittsburgh.

      Plaintiffs demand attorney’s fees against the moving parties without

describing what they allegedly did wrong in handling the primary election.

They do not specify the statutory basis for their claim for attorneys’ fees,

which we assume is 42 U.S.C. §1988.

      The Pennsylvania Democratic Party also filed a Petition for

Declaratory and Injunctive Relief in the Pennsylvania Commonwealth

Court raising similar issues but asking for opposite relief. 1 The Trump

campaign recently moved to intervene in that case.

      As a result, if this Court retains jurisdiction, both this Court and the

Commonwealth Court will be ruling on many of the same issues, very likely

1The movants attached a copy of the Commonwealth Court pleading as
exhibit A to their underlying motion to dismiss.

                                       3
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 4 of 16




immediately before the election and before there is sufficient time for

Pennsylvania Counties to decide which decision to follow, assuming they

are not identical. If that occurs, the legitimacy of the Pennsylvania election

will be called into question.



III. Issues

   A. Venue: Carbon, Monroe, Pike, Snyder, and the Wayne County Boards

of Election were sued in the Western District even though they are all

situated in the Middle District. Is the Western District the proper venue for

this claim where the movants’ acts were and will be entirely in the Middle

District?

   B. Abstention: Whether this Court should abstain under both the

Pullman and Colorado River abstention doctrines given that the

Pennsylvania Commonwealth Court is presently reviewing the same issues?

   C. Failure to State a Claim: Whether plaintiffs state a claim against the

moving Counties where they describe no acts by the moving Counties, no

basis for attorney’s fees and have no standing to sue the movants?

   D. Whether all plaintiffs have standing?




                                       4
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 5 of 16




IV. Argument

      A.    Standard of Review

      A claim may be dismissed for “failure to state a claim upon which

relief can be granted,” Fed. R. Civ. P. 12(b)(6), or when the Court lacks

subject-matter jurisdiction, Fed. R. Civ. P. 12(b)(1). In reviewing a motion

to dismiss the Court conducts a two-part analysis, first separating the

factual and legal elements of a claim. Fowler v. UPMC Shadyside, 578 F.3d

203, 210-11 (3d Cir. 2009). The Court “may disregard any legal

conclusions,” id., and then must “accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the

plaintiff may be entitled to relief.” Phillips v. County of Allegheny, 515 F.3d

224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d

361, 374 n.7 (3d Cir. 2002)). However, the Court need not accept as true

any unsupported conclusions, unsupported inferences, nor “threadbare

recitals of elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

      A plaintiff’s factual allegations must “raise a right to relief above the

speculative level” and state a “plausible claim for relief” to survive a motion

to dismiss. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,



                                       5
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 6 of 16




167 L. Ed. 2d 929 (2007). “The plausibility standard is not akin to a

“probability requirement,” but it asks for more than the sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678; Blank River

Servs. v. TowLine River Serv., 395 F. Supp. 3d 589, 595-596, 2019 U.S.

Dist. LEXIS 141753, *5-6, 2019 WL 3940837 (W.D. Pa. 2019).



      B.     Venue

   A motion filed pursuant to Fed. R. Civ. P. 12(b)(3) permits a party to

move for dismissal when venue is improper. The pertinent statute—28

U.S.C. § 1391—provides in material part as follows:

    “(b) Venue in general. —A civil action may be brought in—

     (1) a judicial district in which any defendant resides, if all defendants

are residents of the State in which the district is located;

     (2) a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, . . .; or

     (3) if there is no district in which an action may otherwise be brought

as provided in this section, any judicial district in which any defendant is

subject to the court’s personal jurisdiction with respect to such action.”

28 U.S.C. § 1391.




                                        6
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 7 of 16




      28 U.S.C. § 1391(b)(2) makes clear that the events or omissions

supporting a claim in each jurisdiction must be “substantial.” Bockman v.

First Am. Mktg. Corp., 459 F. App’x 157, 161 (3d Cir. 2012). “The test for

determining venue is not the defendant’s ‘contacts’ with a particular

district, but rather the location of those ‘events or omissions giving rise to

the claim.’“ Cottman Transmission Sys., Inc. v. Martino, 36 F.3d 291, 294

(3d Cir. 1994). Furthermore, “[e]vents or omissions that might only have

some tangential connection with the dispute in litigation are not enough.”

Id. at 294. The substantiality requirement “preserves[s] the element of

fairness so that a defendant is not haled into a remote district having no

real relationship to the dispute.” Id.; see also Lepre v. Lukus, 2013 U.S.

Dist. LEXIS 43070, *28-29, 2013 WL 1290989 (U.S. W.D. 2013) (Cercone,

J.) (although plaintiff resided in the Western District, nothing occurred

here and venue was proper only in the Middle District. Plaintiff’s choice of

forum was entitled to no deference).

      When deciding a Rule 12(b)(3) motion, the district court must accept

as true all factual allegations in the complaint, but the parties may submit

affidavits in support of their positions. Leone v. Cataldo, 574 F. Supp. 2d

471, 483 (E.D. Pa. 2008). The defendant bears the burden of showing that

venue is improper, and a plaintiff’s choice of venue is generally afforded



                                       7
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 8 of 16




deference. Myers v. Am. Dental Ass’n, 695 F.2d 716, 725, 19 V.I. 642 (3d

Cir. 1982); Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

      When venue is improper, the district court must dismiss the action

or, “if it be in the interest of justice,” transfer the action to a proper venue.

28 U.S.C. § 1406(a). The decision to transfer lies in the district court’s

discretion and is often the preferred course of action to save the time and

expense associated with refiling the suit elsewhere. Corporate Air, LLC v.

Davis, 2:13-CV-729, 2014 U.S. Dist. LEXIS 15427, 2014 WL 516582, at *3

(W.D. Pa. Feb. 7, 2014); Grigg v. O’Brien, 2014 U.S. Dist. LEXIS 51003, *4-

6, 2014 WL 1452752.

      The plaintiffs have not alleged any facts that would support venue in

the Western District.

      The moving Counties are all located in eastern Pennsylvania. This is

within the jurisdiction of the Middle District, not the Western District.

      The Counties run their elections in their respective Counties and

engaged in no actions in the Western District. Plaintiffs have not alleged

otherwise.

      The plaintiff Congressmen are not on the ballots in any of the moving

Counties.




                                        8
         Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 9 of 16




        To bring witnesses to Pittsburgh from Pike County, for example, is

over 300 miles and a 6-hour car ride, one-way.1

        In the absence of proper venue, 28 U.S.C. § 1406(a) obligates the

Court to either dismiss the case or transfer it to a district in which it could

have been brought. A district court has broad discretion in deciding

whether to transfer a case and should do so when it is in the interest of

justice. Decker v. Dyson, 165 F. App’x 951, 954 n.3 (3d Cir. 2006).

        Of course, a transfer on venue grounds could result in all three

Federal Pennsylvania Districts deciding these election issues on a parallel

track. Because of the inconsistency of such a result, we also ask the court to

abstain from deciding this case on two abstention theories: Pullman

abstention and Colorado River Abstention. 2



        C.    Pullman Abstention

        Pullman abstention holds that “when a federal court is presented with

both a federal constitutional issue and an unsettled issue of state law whose

resolution might narrow or eliminate the federal constitutional question,

1   Data was taken from MapQuest in a link from the Court’s website.

2 The doctrine of abstention applies only where the exercise of jurisdiction
is otherwise proper in the federal forum. See, e.g., Hamilton v. Bromley,
862 F.3d 329, 332 (3d Cir. 2017) (“[A] federal court can abstain from
exercising its jurisdiction only if it has jurisdiction to abstain from.”).

                                        9
       Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 10 of 16




abstention may be justified under principles of comity in order to avoid

needless friction with state policies.” Chez Sez III Corp. v. Township of

Union, 945 F.2d 628, 631 (3d Cir. 1991) (internal quotations and citations

omitted), cert. denied, 503 U.S. 907, 117 L. Ed. 2d 493 (1992); Pierce v.

Allegheny County Bd. of Elections, 324 F. Supp. 2d 684, 703, 2003 U.S.

Dist. LEXIS 25569, *47 (W.D. Pa. 2003).

      The Pullman doctrine requires courts to engage in a two-step process.

Id. at 631. The first step is determining whether the following special

circumstances exist: (1) uncertain issues of state law underlying the federal

constitutional claims brought in federal court; (2) state law issues amenable

to a state court interpretation that would obviate the need for, or

substantially narrow, the scope of adjudication of the constitutional claims;

and (3) the possibility that a federal court’s erroneous construction of state

law would be disruptive of important state policies. Id. (citing D’Iorio v.

County of Delaware, 592 F.2d 681, 686 (3d Cir. 1978), overruled on other

grounds. Kershner v. Mazurkiewicz, 670 F.2d 440, 448 (3d Cir. 1982) (en

banc)). If the district court finds that all three of the “special

circumstances” are present, it must then engage in the second step in the

analysis which is to make a discretionary determination whether abstention

is in fact appropriate under the circumstances of the particular case, based



                                        10
        Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 11 of 16




upon the weight of these criteria and other relevant factors. Id.; Pierce v.

Allegheny County Bd. of Elections, 324 F. Supp. 2d 684, 703, 2003 U.S.

Dist. LEXIS 25569, *48-49.

        The parties agree that there have been recent changes to

Pennsylvania election law. The Commonwealth Court has not been given an

opportunity to address the arguments plaintiffs raise. That Court should be

permitted to do since these are considerations of Pennsylvania law which

depending on how the Commonwealth Court decides, may not implicate

any federal constitutional rights at all.



   D.        Colorado River Abstention

        This Court should also abstain from hearing this case pursuant to the

Colorado River abstention doctrine.

        Colorado River abstention, from Colorado River Water Conservation

District v. United States, 424 U.S. 800 (1976), comes into play where there

is parallel litigation, particularly where federal and state court proceedings

are simultaneously being carried out to determine the rights of parties with

respect to the same questions of law. Under such circumstances, it makes

little sense for two courts to expend the time and effort to achieve a

resolution of the question.



                                       11
      Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 12 of 16




      Whether abstention is appropriate under the Colorado River doctrine

is a two-part inquiry: a court must first determine whether the state-court

proceedings are “parallel,” and if so, the court then “look[s] to a multi-

factor test to determine whether “extraordinary circumstances” meriting

abstention are present.” Nationwide Mut. Fire Ins. Co. v. George V.

Hamilton, Inc., 571 F.3d 299, 307-08 (3d Cir. 2009) (citation omitted). A

court need not determine whether a state-court proceeding is parallel if the

actions do not present the requisite “extraordinary circumstances”

warranting abstention. See id. at 308. A state-court proceeding is “parallel”

when it presents “substantially identical claims [and] nearly identical

allegations and issues.” Id. at 307 (quoting Yang v. Tsui, 416 F.3d 199, 204

n.5 (3d Cir. 2005)) (alterations in original).

      Courts in the Third Circuit consider the following six factors in

determining whether a case presents “extraordinary circumstances”

warranting abstention:

      “(1) [in an in rem case,] which court first assumed jurisdiction
      over [the] property; (2) the inconvenience of the federal forum;
      (3) the desirability of avoiding piecemeal litigation; (4) the
      order in which jurisdiction was obtained; (5) whether federal or
      state law controls; and (6) whether the state court will
      adequately protect the interests of the parties.”

Hamilton, 571 F.3d at 308 (quotation omitted) (alterations in original);

Blank River Servs. v. TowLine River Serv., 395 F. Supp. 3d 589, 596-597,


                                       12
      Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 13 of 16




2019 U.S. Dist. LEXIS 141753, *6-8, 2019 WL 3940837 (W.D. Pa. 2019)

(Hornak, J.).

      The Commonwealth Court case filed by the Democratic party also

seeks declaratory relief with respect to many of the same issues that are

being litigated in this case. Abstention is appropriate to allow the

Pennsylvania Courts to determine the requirements of the State’s own law,

which have not previously been decided.



   D. Failure to State a Claim

      The plaintiffs’ allegations have been inconsistent. They broadly claim

that all defendants engaged in acts in the primary that violated the

plaintiffs’ constitutional rights. Here is the problem with that claim:

      1.    They know of only 20 Counties they claim acted unlawfully.

Amended Complaint, ¶2.

      2.    They offer no specifics on what the moving Counties did wrong

and what they claim they intend to do wrong in November.

      3.    They offer no basis for their attorney’s fees claim and yet they

sue the Counties for attorney’s fees without knowing what policies they

implemented in the primary or how they intend to handle the national

election.



                                      13
      Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 14 of 16




     In fact, had they asked, they would have learned that the moving

defendants did act in accordance with Pennsylvania’s election law. If the

Court should decide that the Pennsylvania statute is unconstitutional, the

Counties should not be held liable if they were acting in accordance with

Pennsylvania statutory guidance, which it was not in their discretion to

disobey.



     E.    Standing

     The plaintiffs also lack standing to sue the defendants.

     A political campaign or candidate does not have standing under the

First or Fourteenth Amendments with respect to equal access to the right to

vote and only has standing to challenge conduct which prevents the

candidate from appearing on the ballot. See Pierce v. Allegheny County

Board of Elections, 324 F. Supp. 2d 684 (W.D. Pa. 2003).

     A national political committee likewise does not have standing under

the First or Fourteenth Amendments with respect to equal access to the

right to vote. Erfer v. Commonwealth, 794 A.2d 325, 330 (Pa. 2002),

abrogated on other grounds, League of Women Voters v. Commonwealth,

178 A.3d 737 (Pa. 2018).

     Moreover, there is no support for the notion that an elector has

standing to seek an injunction against a county board of elections in which

                                     14
          Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 15 of 16




WKHHOHFWRUGRHVQRWUHVLGH7KHDUJXPHQWXQGHUWKH)LUVWDQG)RXUWHHQWK

$PHQGPHQWVLVWKDWWKHJRYHUQPHQWHQWLW\DFWVDJDLQVWWKHLQGLYLGXDOWR

GLOXWHWKHYRWHU¶VYRWLQJSRZHUDQGGLVSDUDWHO\WUHDWVWKHYRWHUZLWKUHVSHFW

WRWKHYRWHU¶VULJKWV2QO\WKHFRXQW\LQZKLFKWKHYRWHUUHVLGVKDV

MXULVGLFWLRQRYHUWKHYRWHU¶VEDOORW&I3LHUFHY$OOHJKHQ\&RXQW\%GRI

(OHFWLRQV)6XSSG:'3D  SODLQWLII¶VLQMXU\WUDFHDEOHWR

ERDUGRIHOHFWLRQ¶VLQFRQVLVWHQWDSSOLFDWLRQRISROLF\LQFRXQW\ZKHUH

SODLQWLIIVZHUHYRWHUV 

      

9 &RQFOXVLRQ

    7KHGHIHQGDQWVDVNWKH&RXUWWRJUDQWWKHLUPRWLRQDQGGLVPLVVWKH

SODLQWLIIV¶$PHQGHG&RPSODLQW



                                1(:0$1_:,//,$06


                                %\BBBBBBBBBBBBBBBBBBB
                                  BBB
                                      BBBBBBBB   BBBBBBBB BBBB
                                     *HUDUG-*HLJHU(VT
                                     * HUDUG-*
                                                *HLJHU(VT
                                                          T
                                     $WWRUQH\,'3$
                                     $WW       , ' 3$         
'DWH-XO\









                                        
      Case 2:20-cv-00966-NR Document 247 Filed 07/29/20 Page 16 of 16




                           &HUWLILFDWHRI6HUYLFH

     ,KHUHE\FHUWLI\WKDWRQWKLVGDWHDFRS\RIWKLVGRFXPHQWZDVVHUYHG

XSRQDOOFRXQVHORIUHFRUGYLDWKH&RXUW¶V&0(&)V\VWHPZKLFKZLOO

SURYLGHHOHFWURQLFQRWLFHWRDOOSDUWLHVRIUHFRUG



                                       (:0$1_:,//,$06
                                     1(:0$1                  6
                                     
                                       \BB
                                           BBBBBBBBB   BBBBBB  BBBBBB
                                     %\BBBBBBBBBBBBBBBBBBBBBB
                                           * HUDUG-*
                                                      *HLJHU(VVT
                                           *HUDUG-*HLJHU(VT
                                           $WW       ,' 3$
                                           $WWRUQH\,'3$

'DWH-XO\






                                       
